Citation Nr: 1212503	
Decision Date: 04/05/12    Archive Date: 04/11/12	

DOCKET NO.  09-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  

2.  Entitlement to service connection for a visual disorder.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1969.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a Decision Review Officer (DRO) hearing at the RO in October 2010 and at a video-conference hearing before the undersigned Acting Veterans Law Judge in February 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  At such time, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. 
§ 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

As an introductory matter, the Board notes that the Veteran argued in his January 2009 appeal to the Board that the RO failed to address his claims of entitlement to service connection for hypertension and a skin disorder in the December 2008 statement of the case.  However, this is the case because the RO granted service connection for hypertension in August 2008 and for a skin disorder in December 2008.  Therefore, these claims were no longer in appellate status.

The issues of entitlement to service connection for tinnitus and a visual disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

VA received notification from the Veteran in October 2010, prior to the promulgation of a decision in the appeal, indicating that he did not wish to proceed with his appeal seeking entitlement to an initial compensable rating for his bilateral hearing loss.   


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal from an August 2007 rating decision that granted service connection for hearing loss and assigned an initial noncompensable (0 percent) rating, effective February 26, 2007.  During his October 2010 DRO hearing, the Veteran indicated that he wished to withdraw the issue of entitlement to a higher initial rating for hearing loss.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).  


ORDER

The issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.  

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for tinnitus and a vision disorder so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board initially observes that there may be outstanding treatment records relevant to both claims.  In this regard, the Veteran testified at his Board hearing that his private physician, Dr. Linden opined in a December 2011 statement that the Veteran's tinnitus was related to his exposure to acoustic trauma during his military service.  While January 2012 records from Dr. Linden have been submitted by the Veteran, December 2011 records have not been obtained.  Additionally, regarding the Veteran's vision disorder, he alleged treatment at Texas State Optical immediately after his service discharge to the present.  These records are not contained in the claims file.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his tinnitus or vision disorder since service and to submit any treatment records or statements addressing the etiology of such disorders.  Thereafter, any identified records, to include those from Dr. Linden dated in December 2011 and Texas State Optical dated from April 1969 to the present, should be obtained for consideration in the Veteran's appeal.

The Board further finds that the Veteran should be afforded VA examinations in connection with his service connection claims.  As relevant to his tinnitus, the Board notes that the Veteran has been afforded two separate audiometric examinations.  However, an additional examination is necessary before this issue can be decided.  During a June 2007 VA examination, the Veteran reported that his tinnitus first began 10 to 15 years earlier, i.e., between 23 and 28 years after the Veteran's separation from active duty.  Based on this statement, the VA examiner concluded that it was less likely as not that the Veteran's tinnitus manifested as a result of noise exposure during military service.  An additional VA examination was performed in May 2008, but there was no mention of the Veteran's tinnitus.  

The record reflects that the Veteran is service-connected for bilateral hearing loss.  He has asserted that he believes his tinnitus may be secondary to his service-connected hearing loss.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Presently, the record does not contain any medical opinion as to this fact.  Therefore, the Veteran must be afforded an additional VA audiometric examination so that an opinion can be provided as to whether it is at least as likely as not that his tinnitus is secondary to his bilateral hearing loss.  

Additionally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for tinnitus.  Such should be accomplished on remand.

Relevant to the Veteran's claim of entitlement to service connection for a vision disorder, during a May 2008 VA examination, the Veteran was diagnosed with refractive error in both eyes that was correctable to 20/20 in both eyes with glasses.  No opinion was provided regarding etiology.  The Board observes that, generally, a refractive error of the eye is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

The Board concludes that a new VA examination is required as the previous examiner failed to offer an opinion as to whether the Veteran's refractive error of the eyes was subject to, or aggravated by, a superimposed disease or injury during military service, to include the Veteran's February 2012 testimony of exposure to bright flashes from explosions and other sources.  Once VA undertakes to provide an examination, it must make sure that the examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for tinnitus as secondary to his service-connected bilateral hearing loss.  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his tinnitus or vision disorder since service and to submit any treatment records or statements addressing the etiology of his such disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. Linden dated in December 2011 and Texas State Optical dated from April 1969 to the present,.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, the Veteran should be afforded a VA audiometric examination regarding the etiology of his tinnitus.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is etiologically related to the Veteran's military service, to include in-service noise exposure in connection with his combat service.  The examiner should also offer an opinion as to whether the Veteran's tinnitus is caused or aggravated by his service-connected bilateral hearing loss. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his tinnitus and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4.  After obtaining all outstanding treatment records, the Veteran should be afforded a VA examination regarding his claimed visual disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's refractive error of the eyes was subject to, or aggravated by, a superimposed disease or injury during service, to include the Veteran's report of exposure to bright flashes from explosions and other sources, that resulted in additional disability.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his vision disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


